DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,116,568. Although the claims at issue are not identical, they are not patentably distinct from each other because patent ‘568 anticipates the subject matter as claimed. Claim 1 recites a transoral ultrasound probe for imaging a temporomandibular joint, comprising a handle section having a longitudinal axis, the handle section being configured for connection to a power source (encompassed by handle section in claim 1 of ‘568); and an intraoral section having a cephalad angulation such that the intraoral section is positioned at an operative angle with respect to the longitudinal axis of the handle section, the intraoral section being configured to emit and receive sound waves, wherein the operative angle of the intraoral section is an acute angle (encompassed by intraoral section in claim 1 of ‘568). Claim 2 is encompassed by claim 2 of ‘568. Claim 3 is encompassed by claim 3 of ‘568. Claim 4 is encompassed by claim 4 of ‘568. Claim 5 is encompassed by claim 1 of ‘568. Claim 6 is encompassed by claim 5 of ‘568. Claim 7 is encompassed by claim 6 of ‘568. Claim 8 is encompassed by claim 7 of ‘568. Claim 9 is encompassed by claim 8 of ‘568. Claim 10 is encompassed by claim 9 of ‘568. Claim 11 is encompassed by claim 1 of ‘568. Claim 12 is encompassed by claim 5 of ‘568. Claim 13 is encompassed by claim 4 of ‘568. Claim 14 is encompassed by claim 6 and 7 of ‘568. Claim 15 is encompassed by claim 8 of ‘568. Claim 16 is encompassed by claim 3 of ‘568. Claim 17 is encompassed by claim 1 of ‘568. Claim 18 is encompassed by claim 4 of ‘568. Claim 19 is encompassed by claim 3 of ‘568. Claim 20 is encompassed by claim 8 of ‘568.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung (US 5,779,639).
Yeung discloses an ultrasound probe for imaging comprising a handle section (104) having a longitudinal axis (108), the handle section being configured for connection (cable; 110) to a power source (col. 5, lines 10-17); and a section (102) having an angulation (106) such that the section is positioned at an operative angle with respect to the longitudinal axis of the handle section (Fig. 1), the section being configured to emit and receive sound waves (116; col. 4, lines 53-58), wherein the operative angle of the section is an acute angle (Fig. 1; col. 5, lines 5-10). Yeung discloses the angle is less than 45 degrees (col. 5, lines 5-10). Yeung discloses the angle is about 30 degrees (col. 5, lines 5-10). Yeung discloses the handle and angular section with two widths (Fig. 1). Yeung discloses a transducer aperture (116). Yeung discloses a control unit (col. 5, lines 10-19). With respect to claim 11, Yeung discloses wherein the handle section and the intraoral section have substantially the same thickness (Fig. 1; where the handle meets the angular section).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US 5,779,639).
Yeung discloses the handle section has a longitudinal length and the angular section has a length shorter than the length of the handle (Fig. 1; col. 4, line 66 to col. 5, line 5). Yeung does not teach the length is about one-third shorter. However, it would have been obvious to one of ordinary skill in the art to have modified the length of the angular section in proportion to the handle section since Yeung discloses the section is shorter than the handle section and the majority of the components are located in the handle section (col. 4, line 66 to col. 5, line 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609. The examiner can normally be reached M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER LUONG/Primary Examiner, Art Unit 3793